Granger, J.
(dissenting).
I am not in accord with the reasoning or conclusion of the majority opinion. The opinion does, however, state the law in plain and unmistakable terms, and I reproduce that part of the opinion, in that it may appear in close connection with what I regard as an unwarranted departure from it. The.rule is stated as follows: “The intention of the testator is the polar star in the interpretation of a will. It will be sought from an examination of the *613entire instrument when taken up by its four corners. This must be so as, of necessity, wills are prepared in all situations ■and by all sorts of people, — the wise and the ignorant, the unlearned in the law, as well as the learned. Because of this, courts have deemed it of more importance to ascertain and give effect to the wishes of the deceased than to indulge in particular refinement of reasoning or niceties of distinction, which may operate to defeat the accomplishment of the very purposes for which the instrument has been executed.” My contention is with the attempt, by the majority, to overrule this well-expressed and just rule of law, which has had the approval of this court throughout its history. As paving the way to such a result, the opinion contains the following language in immediate connection with the rule quoted: “There are some things, however, which even a testator may not do, and which the courts are powerless to aid him in doing, however clearly his intentions may be expressed. He cannot create a fee with absolute power of disposal, and at the same time clog that power of alienation by limitations over to another; in other words, he .cannot include provisions which are absolutely inconsistent in terms and meaning, and have all given force and effect.” My controversy is not as to the rule of law1 involved in the statement, but is as to its application to the facts of this case. I take it that the majority understand that the opinion overrules the intention of the testator in this case, as it appears from the will, taken as a whole, and gives to the will an effect not intended, because it contains provisions so absolutely inconsistent in terms and meaning that all cannot be given force and effect; for, if it is not so understood, there is no reason for the citation of the rules or argument as to them. The meaning intended, and which the majority opinion sets aside as violative of the law, is that the testator’s wife should take her residuary estate, with the right to sell the Teal estate for her use while she should live, and at her death what -remained should go to his daughter, Jennie L. Kister, if living. This plain, and, to *614me legal, disposition of property, is by the majority opinion set aside, and the widow is given an estate in fee, so that her heirs shall inherit it, because of a construction of the will that the right of the wife to sell for her use, while she lived, is inconsistent with the devise to another of what remained unsold at her death. To make the mile applicable, in view of its language, there must be some reason why both provisions of the will cannot be given effect. We may, by supposition, give an accurate test: A. dies, testate, leaving 100-acres of land, which he devises to his wife for her use while living, with power to sell for that purpose, and any remainder shall go to his son. The widow, during her life, sells fifty acres for her use, and fifty acres remain, which the son takes. How is the provision as to the wife affected by the devise to the son ? What legal objection is there to the full observance of such a will ?
It must be remembered that no- question arises as to a sale of the property, nor are the rights of third parties affected. The question simply is, what legal barrier is in the way of enforcing both provisions ? The provision as to the remainder is only operative if there is a remainder. If all is sold, the provision as to the remainder becomes inoperative by the terms of the will. We are not to inquire what, is meant by the property being devised to the wife “for her use while she may live.” Whether it means the same as “for her support,” or is of broader significance, it still remains that there is a limitation on the right to sell, so that the power of disposition is not absolute. She may not dispose of it for-the use of others; nor can she direct its use after her death. There is a clear limitation as to the time, and the extent of the use granted. In re Proctor's Estate, 95 Iowa, 172, Mr. Justice Kinne collected the authorities on a question so similar that I regard it as controlling, and they are cited in the majority opinion, including the Proctor Case. It cites the case of Bills v. Bills, 80 Iowa, 279, and, referring to the cases cited in the Proctor Case, it is said: “We need not *615review these eases. The rule laid down in them is clearly stated in Bills v. Bills, * * * as follows: cFirst. "When, an- estate or an interest in the lands is devised, or is personally bequeathed in clear and absolute language, without words of limitation, the devise or bequest cannot be defeated by a subsequent provision inferentially raising a limitation upon the prior devise or bequest. Second. When there is an absolute or unlimited_ devise or bequest of property, a subsequent clause expressing á wish, desire, or direction for its disposition after the death of the devisee or legatee will not defeat the devise or bequest, nor limit the estate or interest in the property to the right to possess and use during the life of the devisee or legatee. The absolute devise or bequest stands, and the other clause is to be regarded as pre- ■ senting precatory language.’ ” In the Proctor Case it is said that this court has never relaxed the rule that the whole instrument must be considered in arriving at the intention of the testator, and, also, that where this court has held a devise absolute, notwithstanding a limitation, it plainly appears that the devise was intended to be absolute.- Nothing could well be clearer than that the devise to the wife in this case was not ■intended to be absolute. It is expressly made conditional or limited. The majority do not contend otherwise. Its opinion confessedly defeats the manifest intention of the testator, because, as it says, the terms of the will are repugnant; and the legal effect of the first devise is to defeat the last one. In Jordan v. Woodin, 93 Iowa, 453, we expressed the rule that, “when the intent of the testator clearly appears, it should not be defeated upon technical grounds.” In the Proctor Case the will gave to the wife a residue of the estate, with full power to sell, transfer, and dispose of .the same as much as may, from time to time, be needed for her support and the cancellation of an indebtedness, and any remainder was given to a son. We held in that case that the devise, being “during her life, with full power to sell * * * for her suunort and the cancellation of any indebtedness, * * *” was *616not absolute. We said in that case: “Hence there is not conferred an absolute and unrestricted power of disposal of the property.” Nor is there in the case at bar. There the sale could be for the widow’s support. In this case it is limited to her use during her life. The law would say, in the case of a support, that it must be proper or reasonable; and the same rule would obtain where a use of property is given.
I confess to some confusion in the cases in this state on this branch of the law, but in the late cases, we have, by a reference to all the cases, deduced the rule that is to govern, as stated in the Proctor Case, and in Jordan v. Woodin; and the holding is explicit that, to make a devise or bequest-absolute, it must be without words of limitation; and where what would otherwise be a devise of a life estate is sought to be made an absolute devise,’ because of a power of disposition, such power must be absolute and unrestricted. If, in any of the cases in this state, this court has stated that provisions of a will, substantially like those in this case, are so1 inconsistent that force and effect cannot be given them, I insist that the statement is erroneous, and that there is no good reason for its repetition. I regard the provisions of the will in this case as absolutely consistent and easy of enforcement. The majority seem to think the provisions of this will as to a remainder will clog the operations as to the devise of the widow, for it is said that a testator “cannot create a fee with absolute power of disposal, and at the same time clog that power of alienation by limitations over to another;” and the rule is applied to reach the conclusion in this case. I say,— - First, that the will does not attempt to> create a fee with absolute power of disposal; and, second, that the devise as to the remainder’, which is thought to be. the limitation, did not become operative till the power of alienation ceased by the death of the widow, when it became operative only as to property that could not thus be alienated. By what reasoning can it be said that such a devise clogs the power of alienation *617on the part of the wife? The devisee of the remainder is absolutely without power over or right in the property until the power of alienation by the wife is lost in her death. So long as she lives, the only clog or limitation upon her right to sell is that in the devise to her, without any reference to the devise of a remainder. She has only to read the devise to her, and then take all that the letter and spirit embraces. When she has done this, the devise of a remainder is operative, and not before.
In view of our contentions, I earnestly urge upon the majority to point out wherein all the provisions of this will are not enforceable; and, to that end, I think that generalities of statement should be omitted, and the will be assumed as in due course of execution under the forms of law, and then, by anticipating every fact and condition that might reasonably affect the result, see if the power of alienation would be clogged, or if there is such inconsistency in the provisions of the will that it may not be enforced in a way that the intentions of the testator may prevail rather than be defeated, for all agree that, if it can be done, it should be.
I Save said that there is some confusion in our own cases on the branch of the law pertaining to the construction of wills; and I may frankly say that I have concurred in some holdings that I now think erroneous, and that tend to defeat our oft-repeated rule as to the intention of the testator being the' polar star of interpretation. In so far as we have trenched upon that rule, we should retrace: our steps, for no one contends that its violation is justified; and I may add 'that I think we have, in effect, done so by construction in our later cases, such as the Proctor, the Bills, and the Jordan-Woodin Cases, before cited. However, I find no case that I regard as authority for the holding of the majority in this case.
In the second division of the majority opinion, there seems to be a concession that the power of disposition must be *618unrestricted to malee the rule as to limitations by a devise of a remainder applicable; and this will is construed as giving an unrestricted power of disposition, for it is there said: “The residue of the property, after the gift to Jennie, is cast upon the wife, and with it coupled the unrestrained power of disposition.” If the power to the wife to sell real estate “for her use while she may live,” lyith an express devise to another of what should remain unsold, is an unrestricted power of sale, then I am wrong. But I insist that the language will not bear that construction. The absolute owner of property may sell it for his own use, or for the use of others. He may sell it for his use during his life, or for the use of others after his death, or both. The language of the devise to the wife is a clear limitation on such a right. To make the power of sale to the wife unrestricted, we must take from the will the words “for her use while she may live,” and, thus changed, there is an unrestricted power of sale. I feel that 1 am not mistaken in saying that the majority has drifted from the rule of its own announcement,' — that the intentions of a testator should not be defeated by refinement of reasoning or niceties of distinction.
The majority opinion cites some cases from other states' showing the rules that govern in such cases, and makes the cases authority for its conclusion in this case. In some, if not all, of such cases, the application of the rule accords with' my view, and is, hence, against the conclusion of the- majority. I make special reference to Mansfield v. Shelton, 67 Conn. 390 (35 Atl. Rep. 271), the majority opinion containing the rules therein announced. The syllabus of the case, sustained by the reasoning, is as follows: “Under the provisions of a will, in terms, ‘all the rest and residue of my estate, both real and personal, and wherever situated, I give, devise, and bequeath to my said wife, to be used and appropriated by her, as much as she may wish for her happiness, without any restrictions or limitations whatsoever,’ — followed by provisions that after the death of the wife, and the payment of *619ber debts and settlement of her estate, whatever property might remain should pass to a trustee for final distribution as directed, — only a life estate vested in the widow of the testator, and hence the subsequent provisions of the residuary clause were valid and operative.” After noticing the broader language of that case as to the power of disposition, I invite a reference to the reasoning upon it, and the conclusive statement against the claim that more was devised to the wife than a life estate. I make this specific reference to that case because the majority cite it as stating the correct rule, but fail to show the application made of it to the facts, and it is as to the application of the rule that I would complain. See, also, Healy v. Eastlake, 152 Ill. Sup. 424 (39 N. E. Rep. 260); Collms v. Wickwire, 162 Mass. 143 (38 N. E. Rep. 365); Swarthout v. Ranier, 143 N. Y. App. 499 (38 N. E. Rep. 126). These are cases on which the majority rely, and another is Jenkins v. Compton, 123 Ind. Sup. 117 (23 N. E. Rep. 1091), and the syllabus shows: “A will provided as follows: T bequeath to my wife all my real estate and personal property for her maintenance, and the maintenance of my children. * * * My said wife shall have control and management of my said property, ter sell or dispose of any or all of said property, * * * I further will that, should there be any of my estate remaining after the death of my wife, the same shall go to my children.’ Held, that the wife took only a life estate with power of sale.” Here, again, after looking to the broad language as to the power of sale, with not a word of limitation, except as it may be inferred from the devise, I refer to the reasoning of the opinion by which the syllabus is supported. Such a reference might be made to many other Cases. The testator in this case has — First, made a wise provision for his widow, by permitting her to use for herself, while she should live, a residue of his estate, with a power of sale for that purpose; second, he provided that any property of his estate remaining after the widow had enjoyed all that was granted in her favor should go to his daughter. Reason, authority, and natural *620justice, in my judgment, combine to render such a will operative as to all of its provisions.
Given, J., concurs in this dissent.